United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-2311
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                               Gary Lee Christinson

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                  for the Southern District of Iowa - Des Moines
                                  ____________

                             Submitted: April 13, 2020
                               Filed: May 1, 2020
                                 [Unpublished]
                                 ____________

Before BENTON, BEAM, and KOBES, Circuit Judges.
                          ____________

PER CURIAM.

      Gary Lee Christinson violated the conditions of his supervised release five
times. As a result, the district court1 revoked his supervised release and sentenced


      1
       The Honorable Rebecca Goodgame Ebinger, United States District Judge for
the Southern District of Iowa.
him to 12 months and one day in prison, followed by an additional 60 months of
supervised release. Christinson argues that his sentence is substantively
unreasonable. We affirm.

      In 2007, Christinson was sentenced to 180 months in prison followed by
60 months supervised release after he pleaded guilty to conspiracy to distribute
methamphetamine. After four months of being on supervised release, Christinson had
two reported violations: one for using marijuana and another for associating with a
convicted felon. After discovering five more violations during a home visit, a
probation officer petitioned the court to revoke Christinson’s supervised release.

       At the revocation hearing, Christinson admitted to violating his supervised
release by: (1) using heroin and marijuana; (2) possessing marijuana during the home
visit; (3) possessing and using Suboxone (used to mask drug use) without a
prescription; (4) possessing and using drug paraphernalia; and (5) possessing and
using synthetic urine three times to circumvent drug tests.2 His counsel and the
Government recommended that Christinson complete treatment at an inpatient drug
treatment facility in lieu of returning to prison immediately. The court disagreed and
sentenced him to 12 months and one day in prison.

       Christinson timely appealed and only challenges the substantive reasonableness
of his revocation sentence. We review the reasonableness of a revocation sentence
in the same manner as an initial sentence and will reverse if the district court abused
its discretion while weighing the 18 U.S.C. § 3553(a) factors. See United States v.
Perkins, 526 F.3d 1107, 1110 (8th Cir. 2008); United States v. Bear Robe, 521 F.3d
909, 910–11 (8th Cir. 2008). “A district court abuses its discretion when it (1) fails
to consider a relevant factor that should have received significant weight; (2) gives


      2
       Both parties agree these were Class C violations and the Government
represents that Christinson’s Guidelines range was 8 to 14 months in prison.

                                         -2-
significant weight to an improper or irrelevant factor; or (3) considers only the
appropriate factors but in weighing those factors commits a clear error of judgment.”
United States v. Jenkins, 758 F.3d 1046, 1050 (8th Cir. 2014) (citation omitted).

       Christinson argues that the court abused its discretion when it disregarded the
recommendations of all parties and summarily rejected his request for inpatient
treatment. The record shows otherwise. The district court agreed with Christinson’s
need to receive treatment, but, guided by 18 U.S.C. § 3583(e) and the § 3553(a)
factors, concluded that “a significant term of revocation [was] required in order to
reflect the seriousness of these violations and to account for the seriousness of these
violations.” Sent. Tr. 17:6–8. The court observed that after his probation officer
caught him using marijuana, rather than seek additional help, Christinson continued
using drugs and sought to evade subsequent drug tests. The court was also skeptical
that additional treatment would work because Christinson had failed to take
advantage of the outpatient drug treatment afforded to him while on supervised
release. Even though the court sentenced Christinson to 12 months and one day in
prison, it accounted for his treatment needs and required him to complete a new
substance abuse and mental health evaluation within 30 days of his release from
custody. If treatment is recommended then, Christinson will be required to attend.
On this record, we find no abuse of discretion occurred and affirm Christinson’s
sentence.
                        ______________________________




                                         -3-